Name: Commission Regulation (EEC) No 1793/91 of 24 June 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 6 . 91 Official Journal of the European Communities No L 160/33 COMMISSION REGULATION (EEC) No 1793/91 of 24 June 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1702/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 f), as last amended by Regulation (EEC) No 1772/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 25 June 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 25 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 159, 24. 6 . 1991 , p. 53 . O OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 62. (8) OJ No L 158, 22. 6 . 1991 , p. 58 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 160/34 Official Journal of the European Communities 25 . 6 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (&gt;) 3rd period 9 0 4th period 10 o 5th period 11 (1 ) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 24,243 17,273 7,500 14,470 7,500 7,500 14,470 7,500 7,500 14,470 7,500 7,500 14,470 7,500 7,777 14,747 7,777 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 40,66 45,82 838,71 136,38 155,11 15,179 13,079 30 426 3 269,09 0,00 5 071,67 17,66 19,89 364,17 59,22 67,35 6,591 5,363 13211 928,47 1 302,66 3 035,68 17,66 19,89 364.17 59,22 67,35 6,591 5,363 13211 884.18 1 302,66 3 035,68 17,66 19,89 364,17 59,22 67,35 6,591 5,363 13 211 844,03 1 302,66 3 028,33 17,66 19,89 364,17 59,22 67,35 6,591 5,363 13211 844,03 1 301,66 3 028,33 18,31 20,63 377,62 61,40 69,84 6,834 5,580 13 638 769,97 1 331,65 3 051,65 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (&gt;) 3rd period 9 0 4th period 10 o 5th period 11 (1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 26,743 19,773 10,000 16,970 10,000 10,000 16,970 10,000 10,000 16,970 10,000 10,000 16,970 10,000 10,277 17,247 10,277 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 46,55 52,45 960,10 156,12 177,56 17,376 15,028 34 829 3 826,36 0,00 5 593,36 23,54 26,53 485,56 78,96 89,80 8,788 7,312 17615 1 485,73 1 684,90 3 557,37 23,54 26,53 485,56 78,96 89,80 8,788 7,312 17615 1 441,44 1 684,90 3 557,37 23,54 26,53 485,56 78,96 89,80 8,788 7,312 17615 1 401,29 1 684,90 3 550,02 23,54 26,53 485,56 78,96 89,80 8,788 7,312 17615 1 401,29 1 684,90 3 550,02 24,19 27,26 499,01 81,14 92,29 9,031 7,529 18 042 1 327,23 1 713,89 3 573,34 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 25. 6. 91 Official Journal of the European Communities No L 160/35 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period 10 o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 27,598 36,584 24,344 27,137 36,132 23,892 20,277 27,438 15,198 20,277 27,438 15,198 20,081 27,246 15,006 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) 57,31 64,57 1 182,05 192,21 218,61 21,393 18,586 42 881 4 837,04 7 646,61 56,25 63,37 1 160,11 188,64 214,55 20,996 18,224 42 085 4 708,38 7 552,63 35,78 40,31 737,96 120,00 136,48 13,356 11,332 26 771 2 547,90 5 742,37 35,78 40,31 737,96 120,00 136,48 13,356 11,332 26 771 2 505,09 5 734,76 35,33 39,80 728,64 118,48 134,75 13,187 11,178 26 432 2 455,02 5 694,77 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 345,59 4 410,66 4 278,48 4 344,77 3 265,21 3 344,06 3 265,21 3 344,06 3 236,70 3 316,07 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,052960 2,313090 42,286000 6,970720 7,915590 0,768409 0,699847 1 529,53 223,77200 181,88300 128,07500 2,051220 2,311680 42,252700 6,970080 7,911420 0,768487 0,700672 1 531,05 225,60200 182,34200 128,29400 2,049720 2,310340 42,221400 6,969330 7,908030 0,768438 0,701369 1 532,80 227,63600 182,21800 128,48600 2,048320 2,308900 42,195300 6,968550 7,904900 0,768455 0,701885 1 534,25 229,48000 183,09800 128,66700 2,048320 2,308900 42,195300 6,968550 7,904900 0,768455 0,701885 1 534,25 229,48000 183,09800 128,66700 2,044860 2,305330 42,117500 6,963500 7,895690 0,767742 0,702975 1 539,58 235,78800 184,53400 129,21900